Name: Commission Regulation (EC) No 1182/95 of 24 May 1995 laying down certain transitional measures concerning the implementation of the Uruguay Round Agreement on Agriculture in the beef and veal sector
 Type: Regulation
 Subject Matter: European construction;  animal product;  trade policy;  tariff policy;  international trade
 Date Published: nan

 25. 5. 95 EN No L 118/45Official Journal of the European Communities COMMISSION REGULATION (EC) No 1182/95 of 24 May 1995 laying down certain transitional measures concerning the implementation of the Uruguay Round Agreement on Agriculture in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 thereof, Whereas, in order to ensure precise administration of the quantities to be exported, licences should be issued after a period of consideration and the information to be notified to the Commission and the method to be used for that notification should be specified ; whereas derogation should be made from the rules regarding tolerance ; Whereas quantities exported as international food aid within the meaning of Article 10 (4) of the Uruguay Round Agreement on Agriculture should be identified ; Whereas deliveries in the Community for the purpose of victualling, for international organizations and for armed forces, and exports of small quantities are of a highly specific nature and of minor economic significance ; whereas, for those reasons, provision has been made for a simplified arrangement for paying export refunds the aim of which is to facilitate the export operation and to avoid an unnecessary administrative burden on the economic operators and national authorities ; whereas, for that reason, the simplified arrangement for the payment of export refunds for the abovementioned deliveries should be retained without making compulsory the submission of an export licence with advance fixing of the refund ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 424/95 (3), and in particular Article 1 5 thereof, Whereas, in order to ensure that a distinction is made between quantities exported before and quantities exported after the date of entry into force of the Uruguay Round Agreement on Agriculture, Article 1 of Commis ­ sion Regulation (EC) No 1521 /94 (4) lays down that the period of validity of licences issued under the current arrangements is limited to the day preceding the entry into force of the said Agreement for the product concerned ; whereas that provision could lead to an inter ­ ruption of export flows when the Uruguay Round Agree ­ ment on Agriculture enters into force ; whereas, to avoid such a disruption of trade, transitional measures should be adopted to permit the use of export licences issued before the date of entry into force of the Uruguay Round Agree ­ ment on Agriculture after that date, except in special cases : HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down, for the products referred to in point (a) of Article 1 ( 1 ) of Regulation (EEC) No 805/68, as well as for products covered by CN codes 0102 10, 1602 50 31 to 1602 50 80 and 1602 90 69, the detailed transitional rules for the issue of export licences with advance fixing of the refund before the entry into force of the arrangements laid down in the Uruguay Round Agreement on Agriculture (hereinafter referred to as 'the Agreement'). The licences shall be entered in the accounts for the first year of the period of implementation of the Agreement. Whereas the Council has generally subjected the granting of any refund to the submission of an export licece with the refund fixed in advance on the basis of the destina ­ tion ; whereas, where the destination is changed, the refund applicable to the actual destination is paid up to the amount applicable to the destination specified in advance ; whereas, in order to prevent the systematic and improper specification of those destinations with the highest refunds, a penalty should be introduced where a change is made to a destination with a lower rate of refund than that applicable to the destination originally specified ; (') OJ No L 349, 31 . 12. 1994, p. 105 . (2) OJ No L 148 , 28 . 6. 1968 , p. 24. Article 2 1 . Applications may be made for export licences with advance fixing of the refund for export operations carried out from 1 July 1995. 0 OJ No L 45, 1 . 3 . 1995, p. 2. (4) OJ No L 162, 30. 6. 1994, p. 47. No L 118/46 I EN I Official Journal of the European Communities 25. 5. 95  GATT-certificaat op of na 1 juli 1995 te gebruiken, behalve bij toepas ­ sing van een van de regelingen van Verordening (EEG) nr. 565/80 - Certificado GATT utilizÃ ¡vel a partir de 1 de Julho de 1995, excepto em caso de colocaÃ §Ã £o sob um dos regimes do Regula ­ mento (CEE) n? 565/80  GATT-licens giltigt frÃ ¥n och med den 1 juli 1995, utom i de fall dÃ ¥ produkten omfattas av nÃ ¥got av fÃ ¶rfarandena i fÃ ¶rord ­ ning (EEG) nr 565/80 2. The following shall be entered on the licence appli ­ cations and the licences :  the 11 -figure product code of the agricultural products nomenclature for export refunds in box 16,  the country of destination in box 7. Article 3 Export licences shall be issued on the fifth working day following submission of the application provided that no special measures are adopted in the meantime. Article 4 1 . By way of derogation from Regulation (EC) No 1521 /94, licences issued before 1 July 1995 may not be used before that date. However : licences issued before 1 July 1995 may be used prior to that date for the purpose of placing goods under one of the procedures provided for in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (') ; in such cases the export declaration referred to in Article 30 of Commission Regu ­ lation (EEC) No 3665/87 (2) must not be lodged before 1 July 1995. Box 22 of the licences shall contain one of the following indications, underlined :  GATT-todistus voimassa 1 pÃ ¤ivÃ ¤stÃ ¤ heinÃ ¤kuuta 1995, paitsi sovellet ­ taessa jotain asetuksen (ETY) N:o 565/80 jÃ ¤rjestelyistÃ ¤ 2. The period of validity of the licences referred to in Article 2 (1 ) shall run from the date of their effective issue within the meaning of Article 21 (1 ) of Commission Regulation (EEC) No 3719/88 (3). Article 5 1 . No refund shall be paid for the additional quantity exported within the tolerance referred to in Article 8 (4) of Regulation (EEC) No 3719/88. One of the following indications shall be entered in box 22, 'Special conditions', of the licence :  Certificado GATT utilizable a partir del 1 de julio de 1995, excepto en caso de aplicaciÃ ³n de alguno de los regÃ ­menes estable ­ cidos por el Reglamento (CEE) n ° 565/80 - GATT-licens Kan anvendes fra den 1 . juli 1995, medmindre produktet undergives en af ordningerne i forordning (EÃF) nr. 565/80  RestituciÃ ³n vÃ ¡lida por (cantidad por la que se expida el certificado)  Restitution gyldig for (den mÃ ¦ngde, som licensen er udstedt for) - GATT-Lizenz gÃ ¼ltig ab 1 . Juli 1995 auÃ er bei Anwendung einer der Regelungen gemÃ ¤Ã  Verordnung (EWG) Nr. 565/80  Erstattung anwendbar fÃ ¼r (Menge, fÃ ¼r die die Lizenz erteilt wurde)  Ã ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ) - Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ·Ã  GATT Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ¼ÃÃ ¿Ã Ã µÃ ¯ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ¼Ã µÃ Ã ¬ Ã Ã ·Ã ½ 1Ã · ÃÃ ¿Ã Ã »Ã ¯Ã ¿Ã 1995, Ã µÃ ºÃ Ã Ã  Ã Ã ·Ã  ÃÃ µÃ Ã ¹ÃÃ Ã Ã Ã µÃ Ã  Ã ÃÃ ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 565/80  Refund valid for (quantity for which the licence is issued)  Restitution valable pour (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©)  GATT licence valid from 1 July 1995, except where the goods are placed under one of the procedures provided for in Regulation (EEC) No 565/80  Restituzione valida per (quantitativo per cui Ã ¨ rilasciato il titolo)  Restitutie geldig voor (hoeveelheid waarvoor het certificaat wordt afgegeven)  Certificat GATT utilisable Ã partir du 1 er juillet 1995, sauf en cas de mise sous l'un des rÃ ©gimes du rÃ ¨glement (CEE) n0 565/80  RestituiÃ §Ã £o valida para (quantidade em relaÃ §Ã £o Ã qual Ã © emitido o certificado)  Titolo GATT utilizzabile a partire dal 1 ° luglio 1995, salvo assogget ­ tamento ad uno dei regimi di cui al regolamento (CEE) n . 565/80  Bidrag giltigt fÃ ¶r (den kvantitet som licensen Ã ¤r utfÃ ¤rdad fÃ ¶r)  Tuki on voimassa (mÃ ¤Ã ¤rÃ ¤, jolle todistus myÃ ¶nne ­ tÃ ¤Ã ¤n) (') OJ No L 62, 7 . 3 . 1980, p. 5. (4 OJ No L 351 , 14. 12 . 1987, p. 1 . (3) OJ No L 331 , 2. 12. 1988 , p. 1 . 25. 5. 95 fEN Official Journal of the European Communities No L 118/47  GATT licence  food aid  Certificat GATT  Aide alimentaire  Titolo GATT  Aiuto alimentÃ ¤re  GATT-certificaat  Voedselhulp  Certificado GATT  Aiuda alimentar  GATT-licens  LivsmedelsbistÃ ¥nd 2. Where the licence is returned to the issuing body during the first two-thirds of its period of validity, the security forfeit pursuant to Article 33 (2) of Regulation (EEC) No 3719/88 shall be reduced by 40 % . For the purpose of applying the first subparagraph, a part of a day shall be counted as a whole day. 3 . With regard to proof of use of the licence, the time limit of six months laid down in Article 33 (3) (a) and (b) of Regulation (EEC) No 3719/88 shall be replaced by a time limit of two months. With regard to the proof referred to in point (b) (i) and (ii) of Article 30 (1 ) of that Regulation, the time limit of six months shall remain unaltered.  GATT-todistus  Elintarvikeapu These licences may or may not include advance fixing of the refund. The provisions of Articles 1 to 6 shall not apply to such licences. Article 6 1 . Where the goods are exported to a destination other than that indicated in box 7 of the licence issued : (a) if the rate of refund applicable for the actual destina ­ tion is equal to or higher than the rate of refund for the destination indicated in box 7, the rate of refund for the destination indicated in box 7 shall apply ; (b) if the rate of refund applicable for the actual destina ­ tion is lower than the rate of refund for the destina ­ tion indicated in box 7, the refund to be paid shall be that applicable to the actual destination, reduced, except in the event of force majeure, by 20 % of the difference between the refund applicable for the desti ­ nation indicated in box 7 and that applicable for the actual destination. The rates of refund to be used shall be those applicable on the day of submission of the licence application. 2. Where paragraph 1 and Article 11 of Regulation (EEC) No 3665/87 both apply to a single operation, the amount resulting from paragraph 1 shall be reduced by the penalty referred to in Article 1 1 of Regulation (EEC) No 3665/87. Article 8 1 . Member States shall notify the Commission : (a) on Monday and Thursday of every week, not later than 12.00 noon : (i)  of licence applications with advance fixing of the refund or of the absence of licence applica ­ tions,  of licence applications provided for in Article 44 of Regulation (EEC) No 3719/88, submitted up to the last working day preceding notification ; (ii) of the quantities for which licences have been issued against the applications provided for in Article 44 of Regulation (EEC) No 3719/88 ; (b) on the 15th day of every month for the preceding month : (i) of the licences issued referred to in Article 7 ; (ii) of the quantities for which licences have been issued and not used up entirely ; (iii) of the quantities for each 1 1 -figure product code and the refunds granted without a licence with advance fixing of the refund during the previous month for the destinations referred to in Articles 3a, 34, 38, 42, 43 and 44 (1 ) of Regulation (EEC) No 3665/87, broken down for each of the Articles. 2. The notification of the applications referred to in point (a) (i) of paragraph 1 and the licences issued referred to in point (a) (ii) of paragraph 1 must ;  specify the quantity for each 11 -figure product code of the agricultural products nomenclature for export refunds,  give a breakdown by destination of the quantity for each code. The notification referred to in point (b) (i) of paragraph 1 must specify the quantities referred to in the first indent. The notification referred to in point (b) (ii) of paragraph 1 must specify the quantities referred to in the first indent and the total amount of the refund for each code. Article 7 Box 20 of licence applications and licences for food aid operations within the meaning of Article 10 (4) of the Agreement shall contain one of the following indications :  Certificado GATT  Ayuda alimentaria  GATT-licens  FÃ ¸devarehjÃ ¦lp  GATT-Lizenz  Nahrungsmittelhilfe  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ·Ã  GATT  Ã ÃÃ ¹Ã Ã ¹Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ²Ã ¿Ã ®Ã ¸Ã µÃ ¹Ã ± No L 118/48 I EN I Official Journal of the European Communities 25. 5. 95 Article 9 This Regulation shall be without prejudice to the provi ­ sions of Commission Regulation (EEC) No 2377/80 ('). Article 10 This Regulation shall not apply to :  export licences with advance fixing of the refund for export operations to be carried out before the date of application of the Agreement,  the deliveries referred to in Articles 3a, 34, 38, 42, 43 and 44 (1 ) of Regulation (EEC) No 3665/87 for which the refund has not been fixed in advance ; however, point (b) (iii) of Article 8 (1 ) of this Regulation shall remain applicable . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 241 , 13. 9 . 1980, p. 5.